COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
 
 
 
 
IN RE:  RICHARD
  BRADLEY, 
 
Relator.                    


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                                   
No.
  08-12-00237-CR
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 



 
 
MEMORANDUM OPINION
 
Relator, Mr. Richard Bradley, has filed a pro se petition for writ of mandamus
requesting that this Court order the Honorable Kenneth D. DeHart, Judge of the
394th District Court, to set aside Relator’s conviction in Cause No. 2672.
            To
obtain relief through a writ of mandamus, a relator must establish that no
other adequate remedy at law is available and that the act he seeks to compel
is ministerial.  State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at
Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007).  An act is ministerial if it does not involve
the exercise of discretion.  State ex rel. Hill v. Court of Appeals for
the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 2001).  Based on the petition and record provided, Mr.
Bradley has not demonstrated that he is entitled to mandamus relief.  See
Tex. R. App. P. 52.8.  Accordingly, the petition is denied.
 
 
                                                                        GUADALUPE
RIVERA, Justice
July 31, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)